               Case 6:20-cv-00196-MK        Document 1       Filed 02/05/20        Page 1 of 4




   ADAM C. SPRINGER, OSB #112109
   Yaquina Law LLC
   springer@yaquinalaw.com
   380 SW 2ND Street
   Newport, OR 97365
   Ph: 541-272-5500
   Attorney for Plaintiff


                              UNITED STATES DISTRICT COURT OF OREGON

                                           EUGENE DIVISION


                                         )
        WILLIAM K. JOHNSON,              )
                                         )               Case No.: 6:20-cv-00196
                      Plaintiff,         )
                                         )
                                         )               COMPLAINT AND DEMAND FOR
             v.                          )               A JURY TRIAL
                                         )
       M&M EXCAVATING, LLC, a Washington )               PERSONAL INJURY ACTION
       Limited Liability Corporation,    )               (28 U.S.C. § 1332)
                                         )
                   Defendant.            )
                                         )
                                         )

         Plaintiff alleges:

                                     JURISDICTION AND VENUE

                                                    1.

             Plaintiff William Johnson is an Oregon citizen residing in Lincoln County, Oregon.

                                                    2.

             At all times relevant to this complaint, Defendant M&M EXCAVATING, LLC (M&M)

   was a Washington limited liability corporation with its principal place of business in Glenwood,

   Washington. Upon information and belief, none of the members and/or owners of M&M are

   citizens of Oregon.

   /

   /

Page 1 – COMPLAINT                                                  YAQUINA LAW LLC
                                                                    PO Box 1987, 380 SW 2nd Street
                                                                    Newport, Oregon 97365
                                                                    Telephone:(541) 272-5500 Fax: (541) 265-7633
             Case 6:20-cv-00196-MK          Document 1       Filed 02/05/20        Page 2 of 4




                                                    3.

          A substantial part of the events and omissions giving rise to this litigation occurred in

   Lincoln County, Oregon. Venue is therefore appropriate pursuant to 28 U.S.C.

   § 1391(b)(2).

                                                    4.

          This court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because the dispute is

   between a citizen of Oregon and a Washington limited liability corporation and the matter in

   controversy exceeds the value of $75,000, exclusive of interest and costs.

                                       BACKGROUND FACTS

                                                    5.

          On Friday, October 25, 2019, just prior to 11:10 a.m., Plaintiff was gathering tools from

   the back of the Toledo Public Works pickup truck he was using. The truck was parked off the

   road, on the south side of Business Highway 20, just east of the Intersection between Highway

   229 and Business Highway 20 in Toledo Oregon.

                                                    6.

          At the same time and place, a loaded dump truck towing a pup trailer, both owned by

   Defendant M&M, made a left hand turn off of Highway 229 and on to Business Highway 20.

   During its turn, the hitch between the dump truck and pup trailer broke, causing the trailer to

   careen off of the road, where it struck Plaintiff and his work truck. The dump truck and trailer
   were driven by M&M’s employee Richard Shaw, who was acting in the course and scope of his

   employment and/or agency.

                                              DAMAGES

                                                    7.

          As a result of Defendant’s trailer hitting him, Plaintiff suffered serious injuries, including

   fractures of three transverse processes in his lumbar vertebrae and a broken rib.        Plaintiff has

   incurred economic damages for healthcare costs and lost wages in an amount to be proven at
     trial.
Page 2 – COMPLAINT                                                  YAQUINA LAW LLC
                                                                    PO Box 1987, 380 SW 2nd Street
                                                                    Newport, Oregon 97365
                                                                    Telephone:(541) 272-5500 Fax: (541) 265-7633
             Case 6:20-cv-00196-MK         Document 1       Filed 02/05/20          Page 3 of 4




                                                     8.

          As a further result of Defendant’s trailer hitting him, Plaintiff has suffered emotional

   injury, pain and suffering, physical and emotional trauma, and psychological damages, all to his

   noneconomic damage in an amount to be proven at trial, but in excess of $75,000.

                                        CLAIM FOR RELIEF

                                               Negligence

                                         Respondeat Superior

                                                     9.

          Plaintiff re-alleges paragraphs 1 - 8 of this Complaint.

                                                   10.

          The hitch connecting the pup trailer to the dump truck broke due to the negligence of

   Richard Shaw and/or Defendant M&M.

                                                   11.

          In addition to the general negligence alleged above, M&M and/or Richard Shaw were

   negligent in one or more of the following ways:

              a. In failing to adequately maintain the dump truck and trailer;

              b. In failing to adequately inspect and/or repair the dump truck and trailer;

              c. In damaging the dump truck and/or trailer through improper operation;

              d. In operating the dump truck and trailer when Shaw and/or M&M knew, or should
                  have known, the truck and trailer were in an unsafe condition.

                                                   12.

          At all times relevant to this Complaint, Richard Shaw was an employee and/or actual

   agent of Defendant M&M working within the course and scope of his employment and/or actual

   agency as a driver of the dump truck and trailer owned by M&M. Defendant M&M is liable to

   Plaintiff for the actions and inactions of its employee and/or actual agent, Mr. Shaw.

   /
     /
Page 3 – COMPLAINT                                                   YAQUINA LAW LLC
                                                                     PO Box 1987, 380 SW 2nd Street
                                                                     Newport, Oregon 97365
                                                                     Telephone:(541) 272-5500 Fax: (541) 265-7633
             Case 6:20-cv-00196-MK           Document 1       Filed 02/05/20        Page 4 of 4




                                                     13.

          It was reasonably foreseeable that the negligence as set forth herein would cause Plaintiff

   to suffer the damages alleged in Paragraphs 7-8.

                                                     14.

          As a direct, foreseeable, and proximate cause of Defendant’s negligence, Plaintiff

   suffered the alleged in Paragraphs 7-8.

                                   DEMAND FOR A JURY TRIAL

                                                     15.

          Plaintiff hereby demands trial by jury of all issues so triable that are raised herein, or

   which hereinafter may be raised in this action.

                                                PRAYER

   Wherefore, Plaintiff demands judgment against Defendants as follows:

          1. For Plaintiff’s economic damages in an amount to be proven at trial;

          2. For Plaintiff’s noneconomic damages in an amount to be proven at trial, but in excess

              of $75,000; and

          3. For his costs and disbursements incurred herein.


      DATED this 5th day of February, 2020.


                                                           /s/ Adam C. Springer_________
                                                           Adam C. Springer, OSB #112109
                                                           springer@yaquinalaw.com
                                                           Attorney for Plaintiff




Page 4 – COMPLAINT                                                   YAQUINA LAW LLC
                                                                     PO Box 1987, 380 SW 2nd Street
                                                                     Newport, Oregon 97365
                                                                     Telephone:(541) 272-5500 Fax: (541) 265-7633
